Citation Nr: 0738585	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right shoulder 
disability, identified as right rotator cuff tear and 
impingement syndrome with degenerative changes of the 
acromioclavicular (AC) joint.

4.  Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to June 1962. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in August 
2007.  A transcript of that hearing is associated with the 
claims file.  

In September 2007, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2007).

The issues of entitlement to service connection for a right 
shoulder disability and residuals of pneumonia are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Competent medical evidence does not suggest the veteran's 
hearing loss is causally related to his military service.

2.  Competent medical evidence also does not suggest the 
veteran's tinnitus is causally related to his military 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus also was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
July 2004, prior to the initial adjudication of his claims in 
the November 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the July 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in May 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records, and a report of VA examination 
addressing the etiology of the claimed conditions - the 
dispositive issue.  

In March 2006, the RO notified the veteran that requests for 
his medical records from Drs. W.T. and R.I. had been returned 
by the U.S. Postal Service because of wrong addresses.  The 
veteran was asked to provide correct addresses, however, no 
response was received.  The veteran has not indicated he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  

The Board notes that the veteran was awarded Social Security 
Administration (SSA) benefits for degenerative joint disease 
and osteoarthritis.  See SSA decision dated March 1996.  
There is no indication that the award was based, in any way, 
on the veteran's hearing loss and tinnitus.  Thus, the SSA 
records would not be pertinent in regard to the hearing loss 
and tinnitus claims.  VA is not required to obtain the 
underlying files regarding the SSA award prior to considering 
these claims on the merits, because they have not been shown 
to be relevant to those issues.  Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).  The appeals are thus 
ready to be considered on the merits.

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.

Because these two issues are being resolved in the same 
manner, the Board will discuss them together.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For certain chronic disorders, including organic diseases of 
the nervous system such as sensorineural hearing loss, 
service connection also may be granted on a presumptive basis 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With respect to Hickson element (1), an October 2004 VA 
audiological examination shows evidence of hearing loss of 
sufficient severity to meet the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to this VA regulation.  There also is a confirmed 
diagnosis of tinnitus.  So Hickson element (1) has been 
satisfied as to both claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

The veteran's service treatment records are negative for 
complaint, treatment or diagnosis of hearing loss and 
tinnitus.  The only objective indication of hearing loss in 
the record is the October 2004 VA examination, over 42 years 
after the veteran left the military.  Accordingly, there is 
no evidence of disease manifested by hearing loss while in 
service or even within the one-year presumptive period after 
discharge for sensorineural hearing loss, specifically.  See 
38 C.F.R. §§ 3.307, 3.309.

With regards to tinnitus, the first sign of this disability, 
as with hearing loss, is in October 2004, several decades 
after service.  Hickson element (2) therefore has not been 
met insofar as showing evidence of the initial manifestation 
of either disease in service or sensorineural hearing loss 
within the one-year presumptive period following service.

With respect to in-service injury, the record supports that 
the veteran was exposed to acoustic trauma in service as an 
aircraft mechanic.  Hickson element (2), in-service 
incurrence of injury, is accordingly satisfied as to both 
claims.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains medical opinions that have been submitted 
by the veteran or obtained by the RO.  The October 2004 VA 
examiner opined, following a review of the claims file, that 
the veteran's hearing loss was not due to acoustic trauma 
incurred during military service.  It was also speculated 
that the tinnitus was not as likely as not related to 
acoustic trauma incurred during military service.  The VA 
examiner noted that hearing in both ears was normal on 
separation from service and that there was no documentation 
of tinnitus in the service treatment record.  In August 2007, 
following a private evaluation, Dr. D.H. diagnosed the 
veteran with chronic otitis externa with asymmetric high 
frequency sensorineural hearing loss and opined that the 
condition "could very well be due to a noise exposure while 
in the military since there is a dip at 4000 which could 
account for ringing that he has in the ears."  

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's hearing disorder, 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 
U.S.C.A.. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's hearing loss and 
tinnitus.  There is no indication that Dr. D.H. had the 
benefit of review of the veteran's entire medical record in 
formulating his opinion.  In addition, the VA examiner, 
opposed to Dr. D.H., provided the rationale upon which he 
based his opinions that, in essence, the veteran's hearing 
loss and tinnitus were unrelated to service.  Specifically, 
the VA examiner noted that hearing in both ears was normal on 
separation from service and that there was no documentation 
of tinnitus in the service treatment record.  Based on the 
lack of in-service findings, the VA examiner felt that the 
veteran's hearing loss and tinnitus were unrelated to 
acoustic trauma in service.  

The veteran and his spouse have speculated that his hearing 
loss and tinnitus are related to his military service.  It is 
now well settled, however, that laypersons without medical 
training, such as the veteran and his spouse, are not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The opinions of the veteran and his spouse on 
medical matters such as nexus are accordingly lacking in 
probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met with respect to either claim.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for hearing loss 
and tinnitus.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied. 


REMAND

Reasons for Remand

Entitlement to service connection for a right shoulder 
disability, identified as right rotator cuff tear and 
impingement syndrome with degenerative changes of the AC 
joint.

Additional records

As previously noted, the evidence indicates that the veteran 
was awarded SSA disability benefits effective from December 
1992.  A review of the decision reflects that the award was 
based, in part, on findings consistent with "generalized 
osteoarthropathy, most pronounced in the right shoulder, hip, 
and knee joints."  Given that the award of SSA benefits 
appears to be based, in part, on right shoulder complaints, 
the Board finds that there may be treatment records which may 
have a bearing on the veteran's claim on appeal.  Therefore, 
the RO should obtain any available medical records associated 
with the veteran's SSA disability benefits award.  The Board 
notes that once VA is put on notice that the veteran is in 
receipt of SSA benefits, VA has a duty to obtain the records 
associated with that decision.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).



Entitlement to service connection for residuals of pneumonia.  

VA examination 

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the service treatment records confirm that the 
veteran was treated for pneumonia, primarily of the right 
lower lobe, in 1958.  He was admitted to the hospital and 
treated with antibiotics for 14 days.  His condition 
resolved.  Thereafter, the service treatment records are 
silent for any treatment or residuals of pneumonia.  

During his August 2007 hearing, the veteran testified that he 
has been diagnosed with bronchitis which he feels is related 
to his in-service pneumonia.  

Post-service treatment records confirm that the veteran was 
diagnosed with bronchitis in December 2001 after complaining 
of a chest cold for 14 days.  Although there no indication 
that the bronchitis is in any way related to the in-service 
pneumonia, the Board finds that since the right shoulder 
claim is being remanded for further development, the veteran 
should be afforded a VA examination to determine the etiology 
of the bronchitis.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

2.  If any additional records are 
received from SSA, schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of his right 
shoulder disability.  His claims folder 
should be available to and reviewed in 
conjunction with the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The examiner 
should opine whether any diagnosed 
right shoulder disability is at least 
as likely as not related to his 
military service, to include a 
complaint of right shoulder pain in 
1960.  

3.  Schedule the veteran for a VA 
respiratory examination to determine 
the etiology of any respiratory 
disability found.  His claims folder 
should be available to and reviewed in 
conjunction with the examination. All 
indicated tests, studies and X-rays 
should be performed.  The examiner 
should opine whether any diagnosed 
respiratory disability is at least as 
likely as not related to his military 
service, to include the pneumonia 
treated in 1958.  

4.  Thereafter, readjudicate the issues 
on appeal, to include consideration of 
all evidence of record.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
be given an appropriate opportunity to 
respond.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


